I agree with what is said in the foregoing opinion to the effect that section 24, Revised Codes, does not control this case. I cannot agree, however, that section 25 controls. In my opinion, section 25.1 is the controlling statute.
There is no showing here that section 25 was complied with by filing the map or plat therein provided for. On the other hand, it is shown that section 25.1 was complied with by notifying the Governor of Montana of the assumption of police and military jurisdiction over the area involved. These facts tend to show that so far as the federal government is concerned, its intention was to be governed by section 25.1, and certainly that was the intention of the state.
In the case of Fort Leavenworth Railroad Co. v. Lowe,114 U.S. 525, 5 Sup. Ct. 995, 1002, 29 L. Ed. 264, the court, in discussing the provision of the United States Constitution, clause 17 of section 8, Article I, quoted with approval from the case of People v. Godfrey, 17 Johns. (N.Y.) 225, as follows: "The essence *Page 523 
of that provision is that the state shall freely cede the particular place to the United States for one of the specific and enumerated objects. This jurisdiction cannot be acquired tortiously or by disseizin of the state; much less can it be acquired by mere occupancy, with the implied or tacit consent of the state, when such occupancy is for the purpose of protection."
The only actual consent given by the state to the purchase by the United States of lands in the Fort Peck area is that found in section 25.1. I think the latter section would have to be construed, not as a consent within the meaning of clause 17, section 8, Article I of the Constitution, but rather as a cession to the United States of jurisdiction, subject to the restrictions therein contained, one of which is the right of the state to tax personal property in private ownership situated on the land. It should be remembered here that the federal government is not involved in this proceeding. It is not contending that the imposition of this tax will in any manner hinder, defeat, or impede its activities. The question is raised here by those owning personal property situated on the area.
I think on the record before us we must say that section 25.1 is the controlling statute, and, that being so, the personal property in private ownership is taxable by the state.
On another ground I think section 25 cannot apply. Article II of the Montana Constitution provides: "Authority is hereby granted to and acknowledged in the United States to exercise exclusive legislation, as provided by the Constitution of the United States, over the military reservations of Fort Assinaboine, Fort Custer, Fort Keogh, Fort Maginnis, Fort Missoula, and Fort Shaw, as now established by law, so long as said places remain military reservations, to the same extent and with the same effect as if said reservations had been purchased by the United States by consent of the legislative assembly of the state of Montana; and the legislative assembly is authorized and directed to enact any law necessary or proper to give effect to this Article. Provided, that there be and is hereby reserved to the state the right to serve all legal process of the state, both civil *Page 524 
and criminal, upon persons and property found within any of said reservations, in all cases where the United States has not exclusive jurisdiction."
The rule is well settled that "under the maxim, expressiounius est exclusio alterius, the enumeration of certain specified things in a constitutional provision will usually be construed to exclude all things not thus enumerated." (12 C.J. 707.) Cases supporting this rule are the following: State v.Tucson Gas, Elec. L.  P. Co., 15 Ariz. 294, 138 P. 781;People ex rel. McCullough v. Deutsche etc. Confession,249 Ill. 132, 94 N.E. 162; State ex rel. West v. Butler, 70 Fla. 102,  69 So. 771; Gougar v. Timberlake, 148 Ind. 38,46 N.E. 339, 62 Am. St. Rep. 487, 37 L.R.A. 644; In re Atchison, T. S.F. Ry. Co., 37 N.M. 194, 20 P.2d 918; CollingsworthCounty v. Allred, 120 Tex. 473, 40 S.W.2d 13; Ex parteArascada, 44 Nev. 30, 189 P. 619; Findlay v. State, 113 Tex. 30,250 S.W. 651; American Indemnity Co. v. City ofAustin, 112 Tex. 239, 246 S.W. 1019.
In Lake v. Lake, 17 Nev. 230, 30 P. 878, 880, the court said: "It is settled that affirmative words in a constitution, that courts shall have the jurisdiction stated, naturally include a negative that they shall have no other."
There is nothing in the case of State v. State Board ofEqualization, 56 Mont. 413, 185 P. 708, 186 P. 697, to militate against this view, since there the rule was attempted to be invoked to thwart an express provision of the Constitution. This case is controlled by the principle announced in ReWeston, 28 Mont. 207, 72 P. 512.
Article II of our Constitution expressly authorizes the legislature to enact necessary laws to give exclusive legislation to Congress over the areas therein described, and under the familiar rule of statutory and constitutional construction, "expressio unius est exclusio alterius," the enumeration of those areas excludes others and impliedly prohibits the legislature from giving exclusive legislation to the United States over other areas not enumerated. If section 25 attempts to do so, it is beyond *Page 525 
the power of the legislature as impliedly restricted by Article II, supra. Section 25.1 merely cedes concurrent jurisdiction in the United States, and our Constitution does not prohibit the ceding of concurrent jurisdiction.